                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION

                                           NO. 5:10-CR-388-D



    UNITED STATES OF AMERICA

         V.                                                                 ORDER

    ULYSSES SAMUEL HENSEN




   This matter comes before the Court on the Office of the Federal Public Defender's unopposed motion

to place this matter in abeyance. The Court has reviewed the motion. For the reasons stated therein, the

motion is GRANTED, and the Court hereby holds this case in abeyance pending resolution of matters

which may affect the ultimate disposition of the revocation case.

    The parties are DIRECTED to file a status report within 45 days of this order and/or notify this court

upon resolution of the matters for which the case was placed in abeyance.


          SO ORDERED.

          This the   fl   day o~,1....- bo.., 2021.




                                                         JAIMES C. DEVER III
                                                         United States District Judge




              Case 5:10-cr-00388-D Document 117 Filed 09/13/21 Page 1 of 1
